Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner notes that claims 15 and 16 should be prefaced with (Currently Amended, Withdrawn).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,12-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shuji (JP 2015-150633) in view of Fox (2006/0289258) and Klotz et al.(2015/0059064).
Since Applicant is familiar with Shuji, Examiner will get straight to the point and note that Shuji shows all of the limitations of claims 1-3 and 17 except for the click mechanism.
Examiner takes Official Notice that it is well known for operating knobs to have an audible and tactile feedback in the form of a click mechanism.  An example of this is Fox (512).  In paragraph 0098 Fox notes this is performs several functions, notably to provide an audible and tactile feedback, and also to help secure the knob in position.  A second example is Klotz, who has a clamping knob (12) that provides both and audible 
It would have been obvious to one of ordinary skill to have provided Shuji’s operation knob with a click mechanism, as taught by Fox, Klotz and others, in order to provide an audible and tactile feedback, and also to help secure the knob in position.
At the end of claim 3, it is recited that the click mechanism is on the pulley.  As per MPEP 2144.04(VI)C, this constitutes a rearrangement of parts that does not modify the operation of the device.  Moving the click mechanism from the knob to a pulley on the same rotational shaft has no effect on how the device works, and thus this is considered to be an obvious design choice.
In regard to claim 12, Fox and Klotz teach that their click mechanisms produces an audible and tactile feedback, which translates into a “click feeling”.
	In regard to claim 13, and also the last line of claim 2, Fox teaches an engagement protrusion (518) and a plurality of engagement recesses (in knob 512 at 518 in figure 17) that are arranged around the rotational axis.  Klotz teaches an engagement protrusion (52) and a plurality of engagement recesses (46,48).
	With respect to claim 14, Fox teaches the recesses to be in the rear surface of the knob.  Similar to above, and regarding MPEP 2144.04(VI)C, it would have been obvious to place the recesses on the rear surface of the pulley.
	As for claims 18-21, with the click mechanism now on the pulley, these claims are met.

Applicant's arguments have been fully considered but they are not persuasive.

Applicant argues that Fox does not fix anything.  Further in support of the Official Notice, Examiner has included the Klotz reference.  Klotz tightens a hat band, and thus fixes the hat to your head.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH E PETERSON/Primary Examiner, Art Unit 3724